DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 16, 2021 has been entered. 
Claim 5 has been canceled. 
Claims 1-4 and 6-19 are pending in this application. 

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Romanenko (U.S. Patent Application Publication No. 2019/0303245 A1) discloses: A memory system (computer system 20) comprising:
a memory device (storage device 180A) including a plurality of memory blocks (Paragraph [0039]: “In general, operations of the proposed technology appears as follows. An inspection of the data storage device is done in order to assess the degradation/wear of the data storage device, especially the surface of the physical disks or the flash memory cells (for example, the finding of “broken” or “dying” clusters).”
The Examiner finds the storage device 180A comprising flash memory cells as illustrated in Figure 1 of Romanenko teaches the claimed “memory device including a plurality of memory blocks”.); and
a memory controller configured to control the memory device to detect an initial bad block by performing an initial test operation on the plurality of memory blocks (Paragraph [0050]: “In yet another variant aspect, the diagnostic module 120 gathers 
The Examiner finds the controller of the storage device 180A transmitting information as to the damaged sectors on each plate of the storage device 180A as disclosed in Romanenko teaches the claimed “memory controller configured to control the memory device to detect an initial bad block by performing an initial test operation on the plurality of memory blocks”.),
wherein the memory controller registers and manages, as a weak memory block, memory blocks physically adjacent to the detected initial bad block
(Paragraph [0052]: “Next the analysis module 140 identifies the damaged sectors of the data storage device and forms a map of the malfunctioning of sectors on a time scale for a determination of the portions (or other sectors) of the storage device 180 a which are most heavily subjected to malfunction. This step makes it possible to determine the rate of degradation of adjacent/nearby sectors to the damaged sectors and to predict their failure. Furthermore, the presence or absence of reserve sectors on the storage device 180 a is determined. After this, the analysis module 140 sends the information on the damaged sectors and/or damaged portions of the storage device 180 a to the data value assessment module 150. The rate of degradation is determined, for example, on the basis of a comparison of the last two verifications (assessments) or more and the determination of the increase in the number of damaged sectors. Thus, if the number of damaged sectors has surpassed the given threshold, a decision is made as to the imminent degradation of the storage device and the need to either inform the user or ensure the integrity of the data, or both. Which decision is made depends on 
Paragraph [0053]: “The identification of damaged sectors and adjacent sectors to them is done on the basis of information obtained from the diagnostic module 120, obtained during the diagnostics of the storage device 180 a, by means of diagnostic commands.”
Paragraph [0054]: “The data value assessment module (hereafter, the data assessment module) 150 is designed to form a map of the location of data on the data storage device, determine the data being kept in sectors adjacent to damaged sectors of the data storage device, and determine the value of the data to the user at least in sectors near the damaged sectors, on the basis of an analysis of the information obtained from the analysis module 140 and the diagnostic module 120, particularly on the basis of meta-data of the user files. By meta-data is meant in particular the data type (graphics, music, documents, video, archives), the time and date of creation or last rewrite of the data, the date of last access to the file, the frequency of use of the data, the time of last access, the storage location (in the operating system area, in sections marked as important by the user), the author of the data, and the presence of restrictions on the use of the data, where by use is meant opening, writing, editing and encryption.”
The Examiner finds the identification of damaged sectors and adjacent sectors to them on the basis of information obtained from the diagnostic module 120, obtained during the diagnostics of the storage device 180A, by means of diagnostic commands from the controller of the storage device 180A as disclosed in Romanenko teaches the claimed “wherein the memory controller registers and manages, as a weak memory block, memory blocks physically adjacent to the detected initial bad block.”).
However, the Examiner finds Romanenko does not teach or suggest the claimed “wherein the memory controller controls the memory device to program the memory blocks 

Regarding claim 9, Romanenko (U.S. Patent Application Publication No. 2019/0303245 A1) discloses: A memory system (computer system 20) comprising:
a memory device (storage device 180A) including a plurality of semiconductor memories (Paragraph [0039]: “In general, operations of the proposed technology appears as follows. An inspection of the data storage device is done in order to assess the degradation/wear of the data storage device, especially the surface of the physical disks or the flash memory cells (for example, the finding of “broken” or “dying” clusters).”
The Examiner finds the storage device 180A comprising flash memory cells as illustrated in Figure 1 of Romanenko teaches the claimed “memory device including a plurality semiconductor memories”.); and
a memory controller configured to control the memory device to detect an initial bad block among a plurality of memory blocks included in each of the plurality of semiconductor memories by performing an initial test operation on the plurality of semiconductor memories (Paragraph [0050]: “In yet another variant aspect, the diagnostic module 120 gathers information directly through interaction with the controller of the storage device 180 a by means of a driver responsible for interaction with the storage device 180 a, or directly with counters, i.e., bypassing the S.M.A.R.T. technology. During this interaction, the controller transmits information as to the damaged sectors on each plate of the storage device 180 a. The controller is a hardware/software unit that controls the data storage device, including the exchanging of data between it and the computer system. The driver is a system program 
The Examiner finds the controller of the storage device 180A transmitting information as to the damaged sectors on each plate of the storage device 180A as disclosed in Romanenko teaches the claimed “memory controller configured to control the memory device to detect an initial bad block among a plurality of memory blocks included in each of the plurality of semiconductor memories by performing an initial test operation on the plurality of semiconductor memories”.),
wherein the memory controller registers, as a weak memory block, memory blocks adjacent to the detected initial bad block
(Paragraph [0052]: “Next the analysis module 140 identifies the damaged sectors of the data storage device and forms a map of the malfunctioning of sectors on a time scale for a determination of the portions (or other sectors) of the storage device 180 a which are most heavily subjected to malfunction. This step makes it possible to determine the rate of degradation of adjacent/nearby sectors to the damaged sectors and to predict their failure. Furthermore, the presence or absence of reserve sectors on the storage device 180 a is determined. After this, the analysis module 140 sends the information on the damaged sectors and/or damaged portions of the storage device 180 a to the data value assessment module 150. The rate of degradation is determined, for example, on the basis of a comparison of the last two verifications (assessments) or more and the determination of the increase in the number of damaged sectors. Thus, if the number of damaged sectors has surpassed the given threshold, a decision is made as to the imminent degradation of the storage device and the need to either inform the user or ensure the integrity of the data, or both. Which decision is made depends on the degree of anticipated risk (described below). For this, an instruction is sent to the data value assessment module 150 to identify and determine the places of storage of valuable user data or information contained in certain sectors.”

Paragraph [0054]: “The data value assessment module (hereafter, the data assessment module) 150 is designed to form a map of the location of data on the data storage device, determine the data being kept in sectors adjacent to damaged sectors of the data storage device, and determine the value of the data to the user at least in sectors near the damaged sectors, on the basis of an analysis of the information obtained from the analysis module 140 and the diagnostic module 120, particularly on the basis of meta-data of the user files. By meta-data is meant in particular the data type (graphics, music, documents, video, archives), the time and date of creation or last rewrite of the data, the date of last access to the file, the frequency of use of the data, the time of last access, the storage location (in the operating system area, in sections marked as important by the user), the author of the data, and the presence of restrictions on the use of the data, where by use is meant opening, writing, editing and encryption.”
The Examiner finds the identification of damaged sectors and adjacent sectors to them on the basis of information obtained from the diagnostic module 120, obtained during the diagnostics of the storage device 180A, by means of diagnostic commands from the controller of the storage device 180A as disclosed in Romanenko teaches the claimed “wherein the memory controller registers, as a weak memory block, memory blocks adjacent to the detected initial bad block.”).
Kim (U.S. Patent Application Publication No. 2016/0179596 A1) discloses: A memory system (data storage device 100) comprising:
a memory device (nonvolatile memory device 110) including a plurality of semiconductor memories; and
a memory controller (controller 120) configured to control the memory device to detect an initial bad block among a plurality of memory blocks included in each of the plurality of semiconductor memories by performing an initial test operation on the plurality of semiconductor memories,
wherein the memory controller [reads] memory blocks adjacent to the detected initial bad block (Paragraph [0059]: “At step S340, the memory block management block 123 may read the test target memory block to read the programmed test pattern. For instance, when the test pattern is programmed in only the read-failed page, the memory block management block 123 may read only the read-failed page. For another instance, when the test pattern is programmed in all pages of the test target memory block, the memory block management block 123 may read the plurality of pages including the read-failed page. For example, the memory block management block 123 may read all pages of the test target memory block. For example, the memory block management block 123 may read the read-failed page and pages physically adjacent to the read-failed page.”).
However, the Examiner finds Romanenko and Kim do not teach or suggest the claimed “selects the weak memory block as a chipkill memory block which stores a chipkill parity of the plurality of semiconductor memories.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 9 as allowable over the prior art.  

Regarding claim 12, the Examiner finds Romanenko and Kim do not teach or suggest the claimed “receiving a program request for cold data from the outside; and programming the cold data by selecting at least one of the memory blocks registered as the weak memory block.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 12 as allowable over the prior art.  


	Claims 2-4, 6-8, 10-11, 13-16 and 18-19 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112